                                             Case 2:20-cr-00197-WBS Document 16 Filed 10/23/20 Page 1 of 3


                                      1   Kresta Nora Daly, SBN 199689
                                          BARTH DALY LLP
                                      2   2810 Fifth Street
                                          Davis, CA 95618
                                      3   Telephone: (916) 440-8600
                                          Facsimile: (916) 440-9610
                                      4   Email: kdaly@barth-daly.com
                                      5   Attorneys for Defendant
                                          JAYSON FERNANDEZ BUTAY
                                      6

                                      7

                                      8                                 IN THE UNITED STATES DISTRICT COURT

                                      9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                     10

                                     11   UNITED STATES OF AMERICA,                                   Case No. 2:20-CR-197-WBS
                                     12                    Plaintiff,                                 STIPULATION AND [PROPOSED]
                                                                                                      ORDER MODIFYING PRETRIAL
                                     13           v.                                                  RELEASE CONDITIONS
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14   JAYSON FERNANDEZ BUTAY,
                                     15                    Defendant.
                                     16

                                     17           Plaintiff, United States of America, by and through its counsel Tanya Syed and Defendant

                                     18   Jayson Butay, by and through his counsel Kresta Nora Daly, hereby stipulate as follows:

                                     19           1.   Mr. Butay is on supervised pretrial release.

                                     20           2. Among the conditions of his pretrial release is that Mr. Butay is not allowed any kind

                                     21                of internet access.

                                     22           3. The United States has been affected by a global pandemic.

                                     23           4. Among the results of the pandemic is that this court has not been open to the public

                                     24                since March 2020. The United States District Court in and for the Eastern District of

                                     25                California has issued multiple emergency orders in light of the pandemic.

                                     26           5. Among the emergency orders issued by this court is an order that all court

                                     27                appearances, where possible, will be conducted via Zoom.

                                     28   {00032045}                                             -1-
                                                   STIPULAATION AND PROPOSED ORDER TO AMEND PRE-TRIAL RELEASE CONDITIONS [Case No. 2:20-CR-00197-WBS]
                                               Case 2:20-cr-00197-WBS Document 16 Filed 10/23/20 Page 2 of 3


                                      1           6. Mr. Butay is scheduled for an arraignment on October 23, 2020. We anticipate
                                      2                multiple court appearances on future dates, the specific dates are, as yet, unknown.
                                      3                The only way for him to currently appear for court is via Zoom.
                                      4           7. In order to prevent a violation of Mr. Butay’s pretrial release conditions, the parties
                                      5                hereby stipulate that Mr. Butay may be permitted to access the internet for each court
                                      6                appearance beginning 15 minutes prior to court solely for the purpose of accessing
                                      7                Zoom in order to attend his court appearance. Zoom access will be accomplished
                                      8                through a mobile device provided by one of his family members. Access to websites
                                      9                or apps other than Zoom is prohibited.
                                     10           8. Mr. Butay requires the assistance of a Tagalog interpreter. The interpreter is located
                                     11                out of state and will appear remotely. In order for Mr. Butay to have effective
                                     12                assistance of the interpreter, the Chief Staff Interpreter of the Eastern District of
                                     13                California informed defense counsel Mr. Butay requires a second phone to speak with
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14                and listen to the interpreter. That second phone will also be provided by Mr. Butay’s
                                     15                family members.
                                     16           9. Mr. Butay’s permission to access the internet will end immediately after the hearing in
                                     17                his case is concluded. For his arraignment on October 23, 2020, it is anticipated to be
                                     18                no later than 4:00 pm. In all future hearings, it is anticipated to be no later than 12:00
                                     19                pm. In no event shall Mr. Butay access the internet or his family’s cell phones after
                                     20                4:00 pm on October 23, 2020 and after 12:00pm on any future court date absent
                                     21                further order from this court.
                                     22           10. Mr. Butay must be directly supervised by his custodian for the entire duration of this
                                     23                court appearance.
                                     24   //
                                     25   //
                                     26   //
                                     27   //
                                     28   //
                                          {00032045}                                             -2-
                                                   STIPULAATION AND PROPOSED ORDER TO AMEND PRE-TRIAL RELEASE CONDITIONS [Case No. 2:20-CR-00197-WBS]
                                             Case 2:20-cr-00197-WBS Document 16 Filed 10/23/20 Page 3 of 3


                                      1

                                      2   Dated: October 22, 2020.                    McGregor Scott, United States Attorney
                                      3

                                      4                                               By       /s/ Tanya Syed
                                                                                               Tanya Syed
                                      5                                               Attorneys for Plaintiff
                                      6

                                      7   Dated: October 22, 2020.                    BARTH DALY LLP
                                      8

                                      9                                               By       /s/ Kresta Nora Daly
                                                                                               KRESTA NORA DALY
                                     10
                                                                                      Attorneys for Defendant JAYSON FERNANDEZ BUTAY
                                     11

                                     12

                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                                                                                Order
                                     14
                                                          Good cause appearing, Mr. Butay may be permitted to access the internet for any
                                     15
                                          scheduled court appearance 15 minutes prior to court beginning. Mr. Butay is permitted to access
                                     16
                                          two phones, one for Zoom in order to attend his court appearance and one to converse with the
                                     17
                                          Tagalog interpreter. Access to websites or apps other than Zoom are prohibited. Mr. Butay shall
                                     18
                                          be directly supervised by his custodian at all times during these proceedings. Mr. Butay’s
                                     19
                                          permission to access the internet will end immediately after the hearing in his case is concluded,
                                     20
                                          which for his arraignment, is anticipated to be no later than 4:00pm. For future court dates,
                                     21
                                          hearings are anticipated to be no later than 12:00pm. In no event shall Mr. Butay access the
                                     22
                                          internet after 4:00pm on October 23, 2020 or after 12:00 pm on any future court date absent
                                     23
                                          further order from this court.
                                     24

                                     25
                                          Dated: October 23, 2020
                                     26

                                     27

                                     28   {00032045}                                             -3-
                                                   STIPULAATION AND PROPOSED ORDER TO AMEND PRE-TRIAL RELEASE CONDITIONS [Case No. 2:20-CR-00197-WBS]
